Citation Nr: 0526244	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of radiation experimentation to include shrinking 
penis.

2.  Whether new and material evidence had been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In September 2004, the Board remanded this case for 
additional development, and the veteran underwent a VA 
examination.

It appears that the veteran appealed another Board decision 
to the Unites States Court of Appeals for Veterans Claims 
(the Court) regarding an earlier effective date for the grant 
of service connection for schizophrenia.  



FINDINGS OF FACT

1.  The veteran did not initiate an appeal of a June 1995 
rating decision that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of radiation experimentation 
to include shrinking penis.

2.  Evidence received since the June 1995 decision is 
duplicative of evidence already of record.  

3.  The veteran did not appeal a January 1994 RO decision 
that denied a claim of service connection for PTSD.  

4.  New and material evidence has been received since January 
1994 decision concerning a claim of service connection for 
PTSD. 

5.  The veteran does not have PTSD.



CONCLUSIONS OF LAW

1.  A June 1995 RO decision denying a claim of entitlement to 
compensation under 38 C.F.R. § 1151 for residuals of 
radiation experimentation to include shrinking penis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) 
(2004); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

2.  New and material has not been received since the June 
1995 decision denying entitlement to compensation under 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).

3.  A January 1994 RO decision denying a claim of entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2004).

4.  New and material has been received since the January 1994 
decision denying a claim of service connection for PTSD, and 
the claim is reopened and considered on the merits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains a November 2004 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  A February 2001 statement of 
the case provided the regulations concerning new and material 
evidence, as did a May 2005 supplemental statement of the 
case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed his application to reopen a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 pre-
VCAA, and the application to reopen a claim of service 
connection on November 21, 2000, directly after the VCAA was 
enacted on November 9, 2000.  The RO appropriately supplied 
the veteran with subsequent notification via the letter 
referred to above.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that any timing error can be cured when 
VA employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case mentioned above.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains a November 2004 VA examination report, which 
is sufficient for a decision on the claim concerning PTSD.  
Evidence pertinent to the veteran's claim of entitlement 
under 38 U.S.C.A. § 1151 had been gathered at the time of the 
original claim, and the veteran has not identified any other 
evidence that could have been obtained at the present time.  
As such, VA fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  

Facts

38 U.S.C.A. § 1151

In July 1994, the veteran filed a VA Form 21-4138 that 
alleged during his hospitalization in October 1981 at the San 
Antonio VA Medical Center (VAMC) he had been subject to 
radiation experiments from October 27, 1981, to November 30, 
1981, which resulted in a shrinking penis.  

The record contains a May 1994 correspondence from the 
Director of the Audie L. Murphy Memorial Veterans Hospital 
that cited a letter the veteran had written to President 
Clinton regarding a concern that the veteran had been 
subjected to radiation exposure during his hospitalization.  

The record contains a December 1994 letter from the RO to the 
Veterans Hospital that explained the veteran's contention 
regarding radiation during a period of hospitalization from 
October 27, 1981, to November 30, 1981.  The RO also asked 
for reports concerning the veteran's hospitalization records 
from November 24, 1979, to December 4, 1979.  

In a December 1994 response, the Director of the Hospital 
noted that the veteran's contentions had been previously 
investigated when he wrote the President voicing the concern 
about a radiation experiment;  the investigation revealed 
that the medical center had not conducted experimental 
radiation, and that it had not had the facilities, on 
premises, to conduct therapeutic radiation.  Additionally, 
any radiation therapy had not been prescribed for the 
veteran, and the Hospital did not conduct radiation research.  
The Director attached the requested medical records.  

A June 1995 rating decision denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for shrinking penis due 
to radiation exposure, and the veteran did not appeal the 
determination.  The veteran sought to reopen the claim in 
June 1999.  

In October 2000, the veteran filed a VA Form 21-4138 that 
referred to radiation, and cited his letter to President 
Clinton.  The veteran noted that he had been awarded a 100 
percent rating for schizophrenia, but had not received 
compensation for PTSD or radiation.  

A December 1996 treatment record from the San Antonio VAMC 
noted that the veteran had undifferentiated schizophrenia.  
The assessing physician noted that the veteran had somewhat 
fixed delusions that VA had performed experiments on him in 
the mid-1980s.  The veteran stated that he had suffered 
radiation burns from certain scans.  It was on the basis that 
he had sought disability off and on.  The assessing physician 
noted that the veteran had another delusion that the VA 
experiments also reduced the size of his penis.  The veteran 
gradually accepted that his penis was probably of normal size 
and his large size may perhaps have made his penis appear 
diminutive in comparison.  

A December 2000 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
radiation experiment including a shrinking penis.  The 
veteran perfected an appeal of the matter.  

In a November 2004 VA examination report (post-BVA remand), 
the examiner asked the veteran about his radiation claim, and 
the veteran stated that in 1983 or 1984 he got hit by 
radiation, which caused his penis to shrink.  The veteran 
admitted, however, that it was possible that his penis 
problem was not due to radiation and felt it could be related 
to something else like his medications.  

PTSD

The veteran's DD Form 214 indicates a primary military 
specialty of pharmacy and medical specialist, without Foreign 
Service.  He received a Marksman Badge, and Hand Grenade 
Badge 1st Class.  

In May 1991, the veteran submitted a VA Form 21-4138 and 
stated that he had been diagnosed as having PTSD.  The 
veteran attached a May 1991 VA Medical Record-Discharge 
Instruction with a diagnosis of PTSD r/o bipolar to be 
followed on outpatient services.  A more extensive treatment 
report indicated that the veteran had been admitted to the 
Audie L. Murphy Memorial Veterans Hospital admitted in April 
1991, after having been hospitalized at Villa Rosa.  The 
reporting physician noted that the staff on 2A felt that 
there was a potential for PTSD with a possibility of bipolar 
illness.  

A January 1992 VA treatment record contains the veteran's 
contention that he had been mentally abused while in the 
military.  The veteran stated that his lieutenant constantly 
harassed him about religion.  The veteran stated that he had 
been on active duty for about 11/2 years before his first 
mental breakdown.  The veteran reported that he thought 
constantly about how he had been treated in the military, and 
had dreams and nightmares.  He remained very upset and 
excited when describing incidents.  The veteran also reported 
extreme rage, sleep problems, and isolation.  The assessing 
physician noted that the veteran's condition had continuously 
deteriorated, and the diagnosis was paranoid schizophrenia.  
The veteran reported to the assessor that he had been given a 
diagnosis of PTSD.  

In a February 1992 statement, the veteran asserted that while 
on active duty stationed in Maryland, the Officer in Charge 
and fellow service members mentally abused him.  The veteran 
stated that, during that period, he had been harassed, 
humiliated, and discriminated against based on race and 
religion.  The veteran reported that he experienced extensive 
name calling, and was assigned extra duty.  He stated that 
racial slurs had been directed at veteran.  The veteran 
stated that, as a result of all of the harassment, he had 
suffered a mental breakdown.  

The RO denied a claim of service connection for PTSD in March 
1992, and the veteran filed a May 1992 notice of 
disagreement.  The RO issued a July 1992 statement of the 
case, and the veteran perfected an appeal that month via a VA 
Form 9.

In connection with his substantive appeal, the veteran filed 
July 1992 report from Charter Real Hospital.  The veteran had 
complained that the Army had messed him up when a military 
officer had scolded him, cursed at him, and was 
discriminatory.  An Axis I diagnosis showed schizoaffective 
disorder, mixed type with some depressed and paranoid 
features, acute exacerbation, severe, and PTSD, chronic.  A 
progress note a couple of days later contained more detail 
about the content of racial slurs allegedly directed at the 
veteran in the military.  

The record contains an August 1992 VA Observation and 
Evaluation by a Board of Psychiatrists who, after reviewing 
the veteran's entire record, determined that the diagnosis of 
PTSD could not be supported for the following reasons:  (1) 
The identified stressor, namely interpersonal conflicts with 
superiors in the service, was not outside the range of usual 
human experience; and (2) The "flashbacks" that the veteran 
described were in fact violent thoughts directed towards 
these persons and therefore were not true flashbacks.  

The record contains a November 1992 Discharge Summary from 
Charter Real Hospital with a diagnosis including PTSD, by 
history.  A February 1993 Adult Psychiatry record from 
Charter Real Hospital indicated that the veteran was admitted 
on a voluntary basis.  He had been experiencing nightmares 
and flashbacks about abuse he reportedly suffered in the 
Army.  Diagnostic Impressions included schizoaffective 
disorder, and PTSD.  A subsequent treatment note found that 
the veteran had been a well-known and inconsistent patient.  
After assessment, an Axis I diagnosis found schizoaffective 
disorder, mixed, and PTSD by history.  A March 1993 Confirmed 
Rating Decision continued to deny the claim of service 
connection.

The record contains a May 1993 Discharge Summary from the 
Charter Real Hospital that noted the veteran had been 
suicidal at admission.  During the hospital course, the 
veteran remained deeply depressed with a high degree of 
hostility and had flashbacks.  The final diagnosis upon 
discharge was PTSD, chronic.  

A June 1993 determination continued to deny the claim.  The 
veteran submitted another VA Form 9 in June 1993 contending 
that his depression and suicidal attempts were a result of 
traumatic episodes he experienced in service.  

A July 1993 record from the VA Hospital indicated that the 
veteran had last been admitted May 1992 to June 1992.  The 
attending physician noted that psychological testing had not 
supported a diagnosis of PTSD, and suggested instead that 
schizophrenia, paranoid type, would be most appropriate.  The 
attending physician noted that the veteran was interested in 
obtaining money for what the veteran perceived as PTSD.  The 
veteran stated that he suffered flashbacks of a figure in 
white, i.e., his Army officer who verbally abused him.  

The physician stated that psychological testing had not 
supported PTSD, and did support schizophrenia.  The veteran 
continued to insist that he had PTSD.  Although the trauma 
reported by the veteran as the source of his PTSD was not 
usually considered to be outside the range of human 
experience, the veteran was observed while hospitalized to 
have ego strength that was less than optimal, which may have 
accounted for the relatively mild trauma of verbal abuse 
resulting in PTSD like symptoms.  

A July 10, 1993, record from the Charter Real Hospital noted 
that the veteran complained of having continued flashbacks 
regarding military service.  The Diagnostic Impression 
included PTSD.  The Discharge Summary from July 29 indicated 
PTSD, by history.  

Thereafter, via a November 1993 statement, the veteran 
withdrew his appeal.  

In January 1994, the RO issued another rating decision that 
denied service connection for PTSD (as well as determining 
that the record lacked new and material evidence to reopen a 
claim of service connection for schizophrenia), which was 
unappealed.

During a July 1997 VA psychiatry examination, the examiner 
asked the veteran about stressors.  The veteran stated that 
he had experienced stress due to "taking orders" and 
"religious allusions."  The examiner noted that available 
records indicated that the nature of stressors described by 
the veteran consisted of derogatory ethnic and religious 
comments.  The veteran was diagnosed as having chronic 
paranoid schizophrenia.  

In November 2000, the veteran filed a statement that referred 
to PTSD.  Pursuant the claim, treatment records from the San 
Antonio VAMC and Outpatient Clinic were added to the record.  
The veteran had been admitted on August 19, 1996, and 
discharged September 4, 1996.  The Diagnosis was Axis I PTSD 
and chronic paranoid schizophrenia.  A January 17, 1997, 
report, however, found an Axis I diagnosis of only 
undifferentiated schizophrenia.  A September 11, 1998, report 
indicated an Axis I diagnosis of schizophrenia, paranoid 
type, with depression.  

Pursuant to the September 2004 Board remand, the veteran 
underwent a November 2004 VA examination.  The examiner noted 
that the veteran's claims file had been reviewed in its 
entirety, including large numbers of repetitive documents 
from past hospitalizations and outpatient care.  The examiner 
included in such review records of the veteran's service 
time, pre-service time, post-service time, as well as a 
review of past compensation and pension documentation.  

The veteran stated that he had been hospitalized 75 times.  
The veteran described symptoms related to his pending PTSD 
claim such as nightmares and flashbacks.  When asked about 
any particular traumatic experiences, the veteran stated that 
while stationed at Fort Sam Houston, a lieutenant put down 
his family name, and yelled in the veteran's ear to ask 
whether the veteran was related to a restaurant owner by the 
same name.  The veteran stated that he had had trouble 
sleeping after that incident, and ended being taken to the 
hospital to be given medication to sleep.  The veteran 
described that persons got him mad and agitated.  The veteran 
related that one individual essentially impugned his name 
based on race, which caused additional trouble sleeping.  The 
veteran stated that the current content of his nightmares 
related to the Middle East war coverage.  The veteran denied 
any history of combat and was stationed stateside during his 
military service.  The veteran denied any history of 
witnessing anyone killed, threatened, or injured.  Regarding 
his schizophrenia, the veteran reported a history of hearing 
voices but that his current medication of Risperdal helped 
reduce them and helped better focus his thinking.   

The veteran described having had problems with anger, but had 
never been a violent person.  The veteran stated that 
clonazepam helped him with his anger troubles.  The examiner 
noted that the specific stressor events considered 
particularly traumatic were the veteran's description of 
verbally derogatory comments related to his ethnicity and 
religious background.  

The examiner opined that the veteran did not meet the DSM-IV 
stressor criterion.  The examiner noted that the latter 
standard required that one must be exposed to extreme 
traumatic stressor involving direct personal experience of an 
event that involves actual or threatened death or serious 
injury or threat to one's physical integrity or witnessing of 
an event that involves death, injury, or a threat to the 
physical integrity of another person or learning about the 
unexpected or violent death, serious harm or threat of death 
or injury experienced by a family member or other close 
associate.  The examiner did not see such a stressor 
occurring during the interview or in the veteran's claims 
file.  

Also, the examiner noted that the veteran did not describe 
re-experiencing 
symptoms, avoidant symptoms or hyperarousal symptoms that 
were necessary to 
substantiate a diagnosis of PTSD.  The examiner stated that 
based on an extensive
 review of the veteran's claims file and his examination, he 
concurred with 
the overriding opinion of past examiners that the veteran 
satisfied diagnostic criteria
for schizophrenia dating back to 1976.  

The examiner stated that he did not find evidence of a 
traumatic stressor and 
therefore a diagnosis of PTSD was not applicable.  The 
examiner stated that it was not at least as likely as not 
that the veteran has PTSD due to a traumatic incident in 
service.  The veteran was diagnosed as having schizophrenia, 
chronic, and alcohol abuse in remission.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

	38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

	38 U.S.C.A. § 1151

Any evidence mentioned above, received after the last final 
denial in June 1995, is duplicative of evidence that had been 
considered originally.  Significantly, the mention of the 
veteran's contentions in VA treatment records and examination 
reports simply articulate the veteran's suspicisions-and 
that information had previously been of record.  As such, it 
is cumulative and redundant, and cannot therefore be relied 
upon as new and material evidence to justify reopening the 
claim.  See Hodge, 155 F.3d at 1356.  The record lacks any 
evidence that points to a current disability cause by VA 
fault in rendering medical care.  

PTSD

Because the recent 2004 VA examination report is so 
significant, the veteran's claim of service connection for 
PTSD is reopened and will be considered on the merits.  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the Court held that "a 
clear PTSD diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor." Cohen, 
10 Vet. App. at 140.  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).

Notably, after a complete review of the record since the 
early 1990s, there is no evidence that the veteran 
participated in combat.  Considering the veteran's duty 
assignment on his DD-214, the absence of any awards or 
decorations indicating combat exposure, and the veteran's 
repeated description of a non-combat "stressor," the 
veteran did not engage in combat.  VAOPGCPREC 12-99 (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  Particularly, the veteran consistently pointed 
to "stressors" of verbal harassment, including racial and 
religious slurs.

The November 2004 VA examination found that the veteran's 
description of a "stressor" did not meet the DSM-IV 
stressor criterion, that that the veteran's "stressor" 
description was not sufficient.  Also, the examiner did not 
find symptomatology consistent with PTSD.  Therefore, the 
examiner was unable to diagnose the veteran as having a 
current disability of PTSD.  It is noted that the examiner 
referenced his extensive review of the veteran's claims file 
prior to assessment and rendering an opinion.  

Though the record contains some diagnoses of PTSD in the 
early 1990s, most of these came from a private medical 
facility that did not have access to the veteran's claims 
file.  Also, the last Discharge Summary from that facility, 
dated July 29, 1993, noted PTSD, by history.  Next, it is 
acknowledged that a July 1993 VA record, referenced above, 
noted that the veteran had a less than optimal ego strength, 
which may have accounted for the relatively mild trauma of 
verbal abuse resulting in PTSD like symptoms.  Even taking 
into account the principle espoused in Cohen, 10 Vet. App. at 
141, this July 1993 VA report did not conclude that, in fact, 
(and despite any predisposition the veteran may have had 
toward development of PTSD), the veteran currently had PTSD.  

Again, the most recent VA examination is highly probative due 
to its comprehensive and retrospective analysis of the 
veteran's history.  The Board finds that the preponderance of 
the evidence is against the claim of service connection for 
PTSD.  The veteran's claim of service connection for PTSD is 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(noting that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability).  

The Board notes that the RO found that new and material 
evidence had not been received to reopen the claim.  The 
veteran is not prejudiced by the Board's reopening of the 
claim and deciding on the merits.  The Board had given the 
veteran more consideration than the RO.  Further, as 
discussed above, the veteran was advised of the evidence 
necessary to establish service connection for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to reopen a claim of compensation under 
38 U.S.C.A. § 1151 for residuals of radiation experimentation 
to include shrinking penis, is denied.  

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened; however, service 
connection for PTSD is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


